Case 2:16-cv-08033-AB-FFM Document 341 Filed 03/13/19 Page 1 of 11 Page ID #:9449



    1   Douglas G. Muehlhauser (CA SBN 179495)
        doug.muehlhauser@knobbe.com
    2   Mark Lezama (CA SBN 253479)
        mark.lezama@knobbe.com
    3   KNOBBE, MARTENS OLSON & BEAR, LLP
        2040 Main Street, Fourteenth Floor
    4   Irvine, California 92614
        Telephone: 949-760-0404
    5   Facsimile: 949-760-9502
    6   Vincent J. Belusko (CA SBN 100282)
        VBelusko@mofo.com
    7   Nicole M. Smith (CA SBN 189598)
        NSmith@mofo.com
    8   Nicholas R. Fung (CA SBN 312400)
        NFung@mofo.com
    9   Sorin G. Zaharia (CA SBN 312655)
        SZaharia@mofo.com
   10   MORRISON & FOERSTER LLP
        707 Wilshire Boulevard
   11   Los Angeles, California 90017
        Telephone: 213.892.5200
   12   Facsimile: 213.892.5454
   13   (attorney listing continued on next page)
   14   Attorneys for Plaintiff
        NOMADIX, INC.
   15

   16                         UNITED STATES DISTRICT COURT
   17                        CENTRAL DISTRICT OF CALIFORNIA
   18                                   WESTERN DIVISION
   19
        NOMADIX, INC.,                                  Case No. 2:16-CV-08033-AB-FFM
   20
                           Plaintiff,                   JOINT REPORT RE: CASE
   21                                                   SCHEDULE
              v.
   22                                                   Complaint filed: Oct. 28, 2016
        GUEST-TEK INTERACTIVE
   23   ENTERTAINMENT LTD.,                             Honorable Andrè Birotte, Jr.
   24
                           Defendant.
   25

   26

   27
   28

                                     JOINT REPORT RE: CASE SCHEDULE
                                       CASE NO. 2:16-CV-08033-AB-FFM
        4828-5369-9978.1sf-4003262
Case 2:16-cv-08033-AB-FFM Document 341 Filed 03/13/19 Page 2 of 11 Page ID #:9450



    1   Steven J. Rocci (admitted pro hac vice)
        srocci@bakerlaw.com
    2   Daniel J. Goettle (admitted Pro Hac Vice)
        dgoettle@bakerlaw.com
    3   Kevin M. Bovard (CA SBN 247521)
        kbovard@bakerlaw.com
    4   BAKER & HOSTETLER LLP
        2929 Arch Street, 12th Floor
    5   Philadelphia, PA 19104-2891
        Telephone: 215-568-3100
    6   Facsimile: 215-568-3439
    7   Michael J. Swope (admitted Pro Hac Vice)
        mswope@bakerlaw.com
    8   BAKER & HOSTETLER LLP
        999 Third Avenue, Suite 3500
    9   Seattle, WA 98104-4040
        Telephone: 206.332.1379
   10   Facsimile: 206.624.7317
   11   Michael R. Matthias, (CA SBN 57728)
        mmatthias@bakerlaw.com
   12   BAKER & HOSTETLER LLP
        11601 Wilshire Boulevard, Suite 1400
   13   Los Angeles, CA 90025-0509
        Telephone: 310.820.8800
   14   Facsimile: 310.820.8859
        Attorneys for Defendant/Counter-Claimant
   15   GUEST-TEK INTERACTIVE
        ENTERTAINMENT LTD.
   16
        Attorneys for Defendant/Counter-Claimant
   17   GUEST-TEK INTERATIVE
        ENTERTAINMENT LTD.
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27
   28
                                                    2
                                     JOINT REPORT RE: CASE SCHEDULING
                                        CASE NO. 2:16-CV-08033-AB-FFM
        4828-5369-9978.1sf-4003262
        4817-3553-3194.1
Case 2:16-cv-08033-AB-FFM Document 341 Filed 03/13/19 Page 3 of 11 Page ID #:9451



    1         Pursuant to this Court’s February 8, 2019 Order (Dkt. No. 325), Plaintiff
    2   Nomadix, Inc. (“Nomadix”) and Defendant Guest-Tek Interactive Entertainment
    3   Ltd. (“Guest-Tek”) (collectively, “the Parties”) hereby file a joint report regarding
    4   their proposed new schedule.
    5         As ordered, the Parties have completed the Court’s Scheduling Worksheet,
    6   attached hereto as Exhibit A. As seen in Exhibit A, the Parties are in agreement on
    7   new proposed dates for trial, Final Pretrial Conference, and first and second round
    8   of trial filings. The Parties have met and conferred, but disagree with respect to the
    9   remaining dates in the schedule. The Parties’ disagreement stems primarily from a
   10   disagreement as to when and how the Court should address any issues related to
   11   patent claim construction in this case. The below chart summarizes the Parties’
   12   proposed deadlines, which are further explained below.
   13
                                                    Original     Guest-Tek’s Nomadix’s
   14   Event                                       Date         Proposed    Proposed
                                                    (D.I. 56)    Deadlines   Deadlines
   15
        Exchange of terms for claim                 None         5/31/2019      None
   16
        construction
   17   Exchange proposed claim                     None         6/21/2019      None
        constructions and any extrinsic
   18   evidence
        Joint Claim Construction and                None         7/17/2019      None
   19
        Prehearing Statement
   20   Opening Claim Construction Brief            None         8/26/2019      None. Any
                                                                                claim
   21                                                                           construction
                                                                                briefing shall
   22                                                                           be part of
                                                                                any motion
   23                                                                           for summary
                                                                                judgment.
   24
        Responsive Claim Construction Brief         None         9/9/2019       None. Any
   25                                                                           claim
                                                                                construction
   26                                                                           briefing shall
                                                                                be part of
   27                                                                           any motion
                                                                                for summary
   28
                                                    2
                                     JOINT REPORT RE: CASE SCHEDULING
                                        CASE NO. 2:16-CV-08033-AB-FFM
        4828-5369-9978.1sf-4003262
        4817-3553-3194.1
Case 2:16-cv-08033-AB-FFM Document 341 Filed 03/13/19 Page 4 of 11 Page ID #:9452



    1                                                                        judgment.
    2
        Reply Claim Construction Brief              None         9/16/2019   None. Any
                                                                             claim
    3                                                                        construction
                                                                             briefing shall
    4                                                                        be part of
                                                                             any motion
    5                                                                        for summary
                                                                             judgment.
    6
        Claim Construction Hearing                  None         Approx      None. Any
    7                                                            9/30/2019   claim
                                                                             construction
    8                                                                        shall be
                                                                             heard at the
    9                                                                        same time as
                                                                             the hearing
   10                                                                        on motions
                                                                             for summary
   11                                                                        judgment.
   12                                               5/31/2018    9/30/2019   6/28/2019
        Non-expert Discovery Cut-Off
   13                                               6/29/2018    11/8/2019   7/12/2019
        Expert Disclosure (Initial)
   14                                               7/27/2018    12/6/2019   8/9/2019
        Expert Disclosure (Rebuttal)
   15                                               8/27/2018    1/10/2020   9/13/2019
        Expert Discovery Cut-off
   16                                               8/27/2018    1/10/2020   10/18/2019
        Last Day to Hear Motions
   17
        Last Day to Conduct ADR Proceeding 9/10/2018             1/31/2020   10/11/2019
   18                                         10/15/2018         2/14/2020   2/14/2020
        File Memorandum of Contentions of
   19   Fact and Law, Exhibit and Witness
        Lists, Status Report regarding
   20   settlement, and all Motions in Limine
   21
        Lodge Pretrial Conference Order, file 10/22/2018         2/28/2020   2/28/2020
        agreed set of Jury Instructions and
   22
        Verdict Forms, file statement
        regarding Disputed Instructions and
   23
        Verdict Forms, and File Oppositions
        to Motions in Limine
   24   Final Pretrial Conference and Hearing 11/5/2018          3/13/2020   3/13/2020
        on Motions in Limine
   25
        Trial Date                            12/4/2018          4/14/2020   4/14/2020
                                              (Est 4             (Est 6-8    (Est 4-6
   26                                         Days)              Days)       days)
   27
   28
                                                    3
                                     JOINT REPORT RE: CASE SCHEDULING
                                        CASE NO. 2:16-CV-08033-AB-FFM
        4828-5369-9978.1sf-4003262
        4817-3553-3194.1
Case 2:16-cv-08033-AB-FFM Document 341 Filed 03/13/19 Page 5 of 11 Page ID #:9453



    1   I. NOMADIX’S POSITION
    2            This is a breach of contract case, brought in this Court under diversity
    3   jurisdiction. The contract at issue is a patent license agreement. To the extent any
    4   patent claim terms require construction for adjudicating a claim or defense,
    5   Nomadix proposes that the Court may do so as part of the summary judgment
    6   process. Guest-Tek’s proposal of a separate four-month claim construction phase is
    7   imported from the Northern District of California local patent rules, and would
    8   unnecessarily burden the parties and the Court in this contract matter.1 Guest-Tek
    9   previously proposed a separate 3-month claim construction phase in the parties’
   10   Joint Rule 26(f) report. (Dkt. No. 51 at 12.) This Court’s subsequent Scheduling
   11   Order, however, did not include a separate claim construction phase. (Dkt. No. 56
   12   at 2.)
   13            The Federal Circuit has held that the “district court has considerable latitude
   14   in determining when to resolve issues of claim construction.” Cytologix Corp. v.
   15   Ventana Med. Sys., 424 F.3d 1168, 1172 (Fed. Cir. 2005). It has further held that
   16   claims may be construed by way of a motion for summary judgment. See Gentex
   17   Corp. v. Donnelly Corp., 69 F.3d 527, 530 (Fed. Cir. 1995) (“Claim interpretation
   18   is a question of law amenable to summary judgment.”). Accordingly, courts in this
   19   district routinely decide claim construction issues at summary judgment. See
   20   Curtiss-Wright Flow Control Corp. v. Z&J Techs. GmbH, 563 F. Supp. 2d 1109,
   21   1116 (C.D. Cal. 2007) (“Like many claim construction motions, this Motion was
   22   brought in the form of a motion for summary judgment.”).
   23            Nomadix proposes that the last date to hear motions be October 18, 2019,
   24   while Guest-Tek proposes January 10, 2020. Guest-Tek’s date is only 35 days
   25

   26            1
                 Although Guest-Tek notes that the parties have submitted a schedule that includes claim
        construction in a case recently brought by Guest-Tek in the District of Delaware, that case is a
   27   patent case, not a breach of contract case, and the parties merely filled in dates in the judge’s form
        schedule for patent-infringement cases.
   28
                                                          4
                                       JOINT REPORT RE: CASE SCHEDULING
                                          CASE NO. 2:16-CV-08033-AB-FFM
        4828-5369-9978.1sf-4003262
        4817-3553-3194.1
Case 2:16-cv-08033-AB-FFM Document 341 Filed 03/13/19 Page 6 of 11 Page ID #:9454



    1   before the deadline for the first round of pre-trial filings (2/14/20). Nomadix
    2   further notes that its lead counsel currently has a pre-trial conference in another
    3   matter scheduled for January 9, 2020, with a trial date of February 3, 2020.
    4   II. GUEST-TEK’S POSITION
    5         The Parties agree on a general duration for the remaining case schedule, but
    6   disagree whether to include a claim construction phase in the case calendar.
    7         This case centers on six patents’ patent claim coverage and validity.
    8   Therefore, Guest-Tek’s view—like the majority of courts have found in such
    9   cases—is that a claim construction period prior to the close of discovery would
   10   streamline and simplify the issues. With an early claim construction phase, claim
   11   terms will be defined before expert reports and summary judgment. This will in
   12   turn make summary judgment briefing more tightly focused for the Parties and the
   13   Court. Nomadix prefers to defer claim construction, allowing it to be resolved as
   14   part of the Parties’ summary judgment motions. But that will unnecessarily
   15   complicate summary judgment. Given that the Parties agree on a trial date, and that
   16   a claim construction phase can be completed within this timeframe, there is no
   17   compelling reason not to include a claim construction phase. Notably, in co-
   18   pending patent litigation between Guest-Tek and Nomadix in the District of
   19   Delaware, the Parties submitted a case schedule which incorporates a claim
   20   construction period. Guest-Tek Interactive Entm’t Ltd. v. Nomadix, Inc., Case No.
   21   18-cv-1394-RGA (D. Del.), D.I. 14, 17.
   22         As far back as the original Rule 26(f) Statement in this case, Nomadix and
   23   Guest-Tek generally agreed that claim construction would be necessary because
   24   patent claim coverage bears on whether a Guest-Tek product or service triggers
   25   royalty obligations under the License Agreement. Guest-Tek proposed that the
   26   schedule “provide for a claim construction phase, and specifically proposed that the
   27   claim construction procedures set forth in Section 4 of the Patent Local Rules of the
   28   Northern District of California be employed.
                                                    5
                                     JOINT REPORT RE: CASE SCHEDULING
                                        CASE NO. 2:16-CV-08033-AB-FFM
        4828-5369-9978.1sf-4003262
        4817-3553-3194.1
Case 2:16-cv-08033-AB-FFM Document 341 Filed 03/13/19 Page 7 of 11 Page ID #:9455



    1   http://www.cand.uscourts.gov/localrules/patent.” (D.I. 51 at R.2.) Nomadix agreed
    2   that claim construction would be necessary, noting that “this case may involve
    3   some issues of patent claim-construction … and a claim-construction order from the
    4   Court may be helpful.” (Id. at R.1.) Whether intentionally or through possible
    5   inadvertence, when the Court issued its Scheduling Order (D.I. 56) on June 16,
    6   2017, the case schedule did not include a claim construction period.2
    7          Since the initial scheduling order issued, Guest-Tek has raised defenses
    8   relating to patent invalidity and patent misuse. Guest-Tek also filed a counterclaim
    9   of no patent coverage. (See D.I. 92, D.I. 107, D.I. 126-2, D.I. 133, D.I. 155-1, and
   10   177). These defenses and counterclaim, combined with Nomadix’s royalty claim,
   11   all require claim construction by the Court before proceeding to the jury. See
   12   Markman v. Westview Instruments, Inc., 517 U.S. 370, 387 (1996) (construction of
   13   claims is a question of law for the court); Advanced Card Techs., LLC v. Versatile
   14   Card Tech., Inc., 410 F. Supp. 2d 158, 160 (S.D.N.Y. 2006) (“it is necessary to
   15   construe [] patent claims, or the trier of fact will be unable to determine whether the
   16   products on which no royalties have been paid are covered by the license.”).
   17          Guest-Tek’s proposal is consistent with the claim construction process in
   18   other jurisdictions, for example, the Northern District of California (see N.D. Cal.
   19   L.P.R. 4-1 through 4-6). The Federal Judicial Center’s Patent Case Management
   20   Judicial Guide observes that “[a] majority of courts have found that the most
   21   opportune time to hold the Markman hearing is midway through, or before the close
   22   of, fact discovery, and prior to expert discovery. This timing affords the Parties
   23   sufficient discovery in advance of the claim-construction hearing to gain an
   24

   25      2
             Following entry of the Court’s initial Scheduling Order, the Parties discussed jointly
        approaching the Court to amend the schedule to include a claim construction provision. However,
   26   the Parties never reached agreement on a specific stipulation or motion to be made to the Court.
        Guest-Tek eventually filed a motion to amend the case schedule to include a claim construction
   27   period (D.I. 256). However, that motion was mooted by the stay of this case while an ownership
        dispute was resolved in New York State Court (D.I. 284)
   28
                                                         6
                                     JOINT REPORT RE: CASE SCHEDULING
                                        CASE NO. 2:16-CV-08033-AB-FFM
        4828-5369-9978.1sf-4003262
        4817-3553-3194.1
Case 2:16-cv-08033-AB-FFM Document 341 Filed 03/13/19 Page 8 of 11 Page ID #:9456



    1   understanding of the liability issues and accurately identify the terms needing
    2   construction.”
    3   https://www.fjc.gov/sites/default/files/2017/PCMJG3d_2016_final.pdf.
    4         The proposed timing also allows the Parties (1) time to amend infringement
    5   or invalidity contentions to account for the Markman ruling or other events that
    6   may arise during discovery (such as newly discovered prior art, or newly
    7   discovered, nonpublic information about the accused devices), and (2) the benefit of
    8   allowing the Parties to focus expert discovery after the court has issued its claim
    9   construction ruling and avoids requiring an expert to opine on alternative claim
   10   constructions or to issue a new report if the Court does not adopt either Party’s
   11   construction and devises its own. Id. at 5.1.5., citing Magarl, L.L.C. v. Crane Co.,
   12   2004 WL 2750252 (S.D. Ind. 2004) (encouraging holding Markman hearings in
   13   advance of summary judgment briefing, because a “claim construction which
   14   precedes summary judgment could avoid unnecessary alternative briefing and
   15   evidentiary submissions, including expert witness testimony addressed to or based
   16   on rejected claim constructions”); accord MacNeill Engineering Co. v. Trisport,
   17   Ltd., 126 F. Supp. 2d 51, 55 (D. Mass. 2001) (“It has now become generally
   18   accepted that … the best time to hold the [claim construction] hearing is at the
   19   summary judgment stage of the litigation--at or near the close of discovery while
   20   some time yet remains before trial for the parties to gear up (or settle) in light of the
   21   judge’s claim construction.”), quoted favorably in DexCom, Inc. v. AgaMatrix, Inc.,
   22   No. CV1605947SJOASX, 2016 WL 9450069, at *4 (C.D. Cal. Nov. 28, 2016).
   23         Without a claim construction order before expert discovery, any expert will
   24   be evaluating patent coverage and invalidity in a vacuum. Expert reports would
   25   need to entertain multiple constructions of claim terms, and experts might even
   26   need to issue revised reports once claim construction is resolved. This will be
   27   costly and time consuming. Magarl, L.L.C. v. Crane Co., 2004 WL 2750252, at
   28   *15 (S.D. Ind. 2004). Moreover, without a built-in period for claim construction,
                                                    7
                                     JOINT REPORT RE: CASE SCHEDULING
                                        CASE NO. 2:16-CV-08033-AB-FFM
        4828-5369-9978.1sf-4003262
        4817-3553-3194.1
Case 2:16-cv-08033-AB-FFM Document 341 Filed 03/13/19 Page 9 of 11 Page ID #:9457



    1   summary judgment will be made more difficult because alternative briefing and
    2   evidentiary submissions will be required.3 Id.
    3

    4
        Dated:     March 13, 2019                 MORRISON & FOERSTER LLP
    5

    6
                                                  By:    /s/ Vincent J. Belusko
                                                         Vincent J. Belusko
    7
                                                         Attorneys for Plaintiff
    8                                                    NOMADIX, INC.
    9

   10
         Dated:     March 13, 2019                BAKER & HOSTETLER LLP
   11
                                                  By:     /s/ Kevin M. Bovard
   12                                                     Kevin M. Bovard
   13                                                     Attorneys for Defendant
                                                          GUEST-TEK INTERACTIVE
   14                                                     ENTERTAINMENT LTD.
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26      3
             Guest-Tek notes that the Court typically limits summary judgment motions to 25 pages.
        Given the complexity of the case, with issues of patent claim coverage on six different patents,
   27   invalidity, and contract interpretation, Guest-Tek anticipates that it will require leave to exceed
        the 25-page limit.
   28
                                                          8
                                       JOINT REPORT RE: CASE SCHEDULING
                                          CASE NO. 2:16-CV-08033-AB-FFM
        4828-5369-9978.1sf-4003262
        4817-3553-3194.1
Case 2:16-cv-08033-AB-FFM Document 341 Filed 03/13/19 Page 10 of 11 Page ID #:9458



    1                ATTESTATION PURSUANT TO L.R. 5-4.3.4(a)(2)(i)
    2         The filer attests that all other signatories listed, and on whose behalf the
    3   filing is submitted, concur in the filing’s content and have authorized the filing.
    4

    5   Dated: March 13, 2019                    MORRISON & FOERSTER LLP
    6                                            By: /s/ Vincent J. Belusko
                                                        Vincent J. Belusko
    7
                                                  Attorneys for Plaintiff NOMADIX,
    8                                             INC.
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27
   28
                                                    9
                                     JOINT REPORT RE: CASE SCHEDULING
                                        CASE NO. 2:16-CV-08033-AB-FFM
        4828-5369-9978.1sf-4003262
        4817-3553-3194.1
Case 2:16-cv-08033-AB-FFM Document 341 Filed 03/13/19 Page 11 of 11 Page ID #:9459
                                                           EXHIBIT A


    1
                                          JUDGE ANDRÉ BIROTTE JR.
    2                         SCHEDULE OF PRETRIAL AND TRIAL DATES WORKSHEET
    3
         Case No. 2:16-cv-08033-AB-FFM        Case Name: Nomadix, Inc. v. Guest-Tek Interactive Entertainment Ltd.
    4
                                                                                     Pl(s)’ Date   Def(s)’ Date    Court Order
    5                  Trial and Final Pretrial Conference Dates
                                                                                    mm/dd/yyyy     mm/dd/yyyy      mm/dd/yyyy

    6
         Check one: [X] Jury Trial or [ ] Court Trial
                                                                                                                  [ ] Jury Trial
         (Tuesday at 8:30 a.m., within 18 months after Complaint filed)             04/14/2020     04/14/2020
    7    Estimated Duration: 4 – 6 Days (Plaintiff) / 6 – 8 Days (Defendant)
                                                                                                                  [ ] Court Trial
                                                                                                                  _______ Days
    8    Final Pretrial Conference (“FPTC”) [L.R. 16], Hearing on Motions
         In Limine                                                                  3/13/2020      3/13/2020
    9    (Friday at 11:00 a.m., at least 17 days before trial)
                                   Event                               Weeks
   10          Note: Hearings shall be on Fridays at 10:00 a.m.        Before
                                                                                     Pl(s)’ Date   Def(s)’ Date    Court Order
                                                                                    mm/dd/yyyy     mm/dd/yyyy      mm/dd/yyyy
                  Other dates can be any day of the week.              FPTC
   11
         Last Date to Hear Motion to Amend Pleadings /Add Parties
                                                                                    N/A            N/A
         [Friday]
   12
         Non-Expert Discovery Cut-Off
                                                                            17      6/28/2019      9/30/2019
         (no later than deadline for filing dispositive motion)
   13
         Expert Disclosure (Initial)                                                7/12/2019      11/8/2019
   14    Expert Disclosure (Rebuttal)                                               8/9/2019       12/6/2019
                                                                                2
   15    Expert Discovery Cut-Off                                        12         9/13/2019      1/10/2020
         Last Date to Hear Motions [Friday]
   16      Rule 56 Motion due at least 5 weeks before hearing
                                                                            12      10/18/2019     1/10/2020
           Opposition due 2 weeks after Motion is filed
           Reply due 1 week after Opposition is filed
   17
         Deadline to Complete Settlement Conference [L.R. 16-15]
          Select one: [ ] 1. Magistrate Judge (with Court approval)                                               [ ] 1. Mag. J.
   18                 [ ] 2. Court’s Mediation Panel                        10      10/11/2019     1/31/2020      [ ] 2. Panel
                      [ ] 3. Private Mediation                                                                    [ ] 3. Private
   19    Trial Filings (first round)
           Motions In Limine
   20      Memoranda of Contentions of Fact and Law [L.R. 16-4]
           Witness Lists [L.R. 16-5]
           Joint Exhibit List [L.R. 16-6.1]
   21                                                                       3       2/14/2020      2/14/2020
           Joint Status Report Regarding Settlement
           Proposed Findings of Fact and Conclusions of Law
            [L.R. 52] (court trial only)
   22      Declarations containing Direct Testimony, if ordered
            (court trial only)
   23     Trial Filings (second round)
            Oppositions to Motions In Limine
   24       Joint Proposed Final Pretrial Conference Order
             [L.R. 16-7]
            Joint/Agreed Proposed Jury Instructions (jury trial only)
   25       Disputed Proposed Jury Instructions (jury trial only)
                                                                       2     2/28/2020      2/28/2020
            Joint Proposed Verdict Forms (jury trial only)
            Joint Proposed Statement of the Case (jury trial only)
   26       Proposed Additional Voir Dire Questions, if any (jury
             trial only)
   27       Evidentiary Objections to Decls. of Direct Testimony
             (court trial only)
        1
   28      Guest-Tek is seeking dates for claim construction as noted in the Joint Report and Proposed Order

                                             JOINT REPORT RE: CASE SCHEDULING
                                                CASE NO. 2:16-CV-08033-AB-FFM
         4828-5369-9978.1sf-4003262
         4817-3553-3194.1
